                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division


DARYL JENKINS,

     Plaintiff,

V.                                          Civil Action No. 3:18CV203


STATE OF VIRGINIA, ^ al.,

     Defendants.


                             MEMORANDUM OPINION


     Daryl Jenkins, a Virginia inmate proceeding pro se and in

forma pauperis, filed this 42 U.S.C. § 1983 action.^        The action

proceeds   on   the   PARTICULARIZED   COMPLAINT.   (^^Complaint,"   EOF

No. 16).   The matter is before the Court for evaluation pursuant

to 28 U.S.C. §§ 1915(e)(2) and 1915A.



                        I.     PRELIMINARY REVIEW


     Pursuant to the Prison Litigation Reform Act        C'PLRA") this

Court must dismiss any action filed by a prisoner if the Court

determines the action (1) "is frivolous" or (2) "fails to state a



     ^ The statute provides, in pertinent part:

           Every person who, under color of any statute . . .
     of any State . . . subjects, or causes to be subjected,
     any citizen of the United States or other person within
     the jurisdiction thereof to the deprivation of any
     rights, privileges, or immunities secured by the
     Constitution and laws, shall be liable to the          party
     injured in an action at law . . . .

42 U.S.C. § 1983.
claim on which relief may be granted."                   28 U.S.C. § 1915(e)(2);

see 28 U.S.C. § 1915A.              The first standard includes claims based

upon ^^an indisputably meritless legal theory," or claims where the

""factual contentions are clearly baseless."                 Clay v. Yates, 809 F.

Supp. 417, 427 (E.D. Va. 1992) (quoting Neitzke v. Williams, 490

U.S.   319,    327      (1989)).      The    second   standard      is    the    familiar

standard for a motion to dismiss under Fed. R. Civ. P. 12(b)(6).

       ""A    motion        to   dismiss     under    Rule   12(b)(6)       tests      the

sufficiency        of   a   complaint;      importantly,     it    does    not    resolve

contests surrounding the facts, the merits of a claim, or the

applicability of defenses."                Republican Party of N.C. v. Martin,

980 F.2d 943, 952 (4th Cir. 1992) (citing 5A Charles A. Wright &

Arthur R. Miller, Federal Practice and Procedure § 1356 (1990)).

In considering a motion to dismiss for failure to state a claim,

a plaintiff s well-pleaded allegations are taken as true and the

complaint is viewed in the light most favorable to the plaintiff.

Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993);

see also Martin, 980 F.2d at 952.               This principle applies only to

factual allegations, however, and ""a court considering a motion to

dismiss can choose to begin by identifying pleadings that, because

they   are    no    more     than   conclusions,      are    not   entitled       to   the

assumption of truth." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

       The Federal Rules of Civil Procedure ""require[ ] only "a short

and plain statement of the claim showing that the pleader is
entitled to relief,' in order to ^give the defendant fair notice

of what the . . . claim is and the grounds upon which it rests.'"

Bell   Atl.    Corp.   v.   Twombly,   550 U.S.   544,   555   (2007)   (second

alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)).      Plaintiffs cannot satisfy this standard with complaints

containing      only   ^^labels   and    conclusions"     or    a   ^^formulaic

recitation of the elements of a cause of action."              Id. (citations

omitted).      Instead, a plaintiff must allege facts sufficient "to

raise a right to relief above the speculative level," id. (citation

omitted), stating a claim that is "plausible on its face," id. at

570, rather than merely "conceivable."            Id.    "A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Iqbal, 556 U.S. at 678 (citing

Bell Atl. Corp., 550 U.S. at 556).                In order for a claim or

complaint to survive dismissal for failure to state a claim, the

plaintiff must "allege facts sufficient to state all the elements

of [his or] her claim."        Bass v. E.I. DuPont de Nemours & Co., 324

F.3d 761, 765 (4th Cir. 2003) (citing Dickson v. Microsoft Corp.,

309 F.3d 193, 213 (4th Cir. 2002); lodice v. United States, 289

F.3d 270, 281 (4th Cir. 2002)).         Lastly, while the Court liberally

construes pro se complaints, Gordon v. Leeke, 574 F.2d 1147, 1151

(4th Cir. 1978), it does not act as the inmate's advocate, sua

sponte developing statutory and constitutional claims the inmate
failed to clearly raise on the face of his complaint.                         See Brock

V.   Carroll,      107    F.3d     241,   243    (4th   Cir.   1997)   (Luttig,      J.,

concurring); Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th

Cir. 1985).



                                    II.   ALLEGATIONS


      In his Complaint, Jenkins argues that his First, Fifth, Sixth,

Eighth,   Ninth,        and      Fourteenth     Amendment    rights    were    violated

during his state criminal proceedings.                       (Compl. 1.)^       Jenkins

identifies Mark Herring, the Attorney General of Virginia, as the

Defendant.        (Id.)    Jenkins contends that:

           My rights were violated by the Commonwealth of
      Virginia by denying my 6th Amendment right to due
      process. I was not properly informed of the nature and
      cause of the accusation against me.    I was denied my
      right to counsel and deprived of my life and liberty.

           A. I         had cruel and         unusual punishment inflicted
      upon me by the court going out of [the] sentencing
      guidelines and over the jury recommended sentence (8th
      Amendment right violated). . . .

             B.    My     14th    Amendment     right   to   due   process     was
      violated by me being removed from the courtroom and the
      trial continuing without my presence (6th Amendment
      right violated). . . .

           C. Prosecuted quasi in rem instead of as a (natural
      person 28 U.S.C. [§] 1391) violating my 1st, 5th, 6th,
      9th, and 14th Amendment rights. . . .




     2 The Court employs the pagination assigned by the CM/ECF
docketing system to Jenkins's submissions. The Court corrects the
spelling, punctuation, and capitalization in the quotations from
Jenkins's submissions.
(Id.)     Jenkins argues that ^^Mark Herring is liable because he is

the Virginia Attorney General."              (Id. at 2.)     Jenkins asks for a

^^declaration that the acts and omissions described herein violate

his rights," and monetary damages.             (Id. at 3.)


                                    III. ANALYSIS


     It is both unnecessary and inappropriate to engage in an

extended discussion of Jenkins's terse theories for relief.                    See

Cochran v. Morris, 73 F.3d 1310, 1315 (4th Cir. 1996) (emphasizing

that ^^abbreviated treatment" is consistent with Congress's vision

for the disposition of frivolous or ^'insubstantial claims" (citing

Neitzke    v.    Williams,     490    U.S.   319,   324   (1989))).    Jenkins's

Complaint will be dismissed for failing to state a claim under

Federal Rule of Civil Procedure 12(b)(6) and as legally frivolous.

     A.     No Personal Involvement


     "[A]       plaintiff    must    plead   that    each   Government-official

defendant, through the official's own individual actions, has

violated the Constitution."            Ashcroft v. Iqbal, 556 U.S. 662, 676

(2009).         Accordingly,    the    plaintiff     must   allege    facts   that

affirmatively show "that the official charged acted personally in

the deprivation of the plaintiff['s] rights.                 Vinnedge v. Gibbs,

550 F.2d 926, 928 (4th Cir. 1977) (emphasis added) (internal

quotation marks omitted). "Where a complaint alleges no specific

act or conduct on the part of the defendant and the complaint is
silent as to the defendant except for his name appearing in the

caption,   the    complaint      is   properly   dismissed,    even   under   the

liberal construction to be given pro se complaints."                  Potter v.

Clark, 497 F.2d 1206, 1207 (7th Cir. 1974) (citing Brzozowski v.

Randall, 281 F. Supp. 306, 312 (E.D. Pa. 1968)).

     Jenkins fails to state a claim against Defendant Herring.

Jenkins merely describes Defendant Herring's title and fails to

allege any facts suggesting that Defendant Herring had any direct

involvement      or   personal    responsibility    in   the   deprivation     of

Jenkins's constitutional rights.           For that reason alone, Jenkins's

claims against Defendant Herring will be dismissed as frivolous.

    B.     Jenkins's Claims Are Barred by Heck

     Jenkins argues, in sum, that his constitutional rights were

violated because       [he] was not properly informed of the nature and

cause of the accusation against [him],"              [he] was denied [his]

right to counsel and deprived of [his] life and liberty," ^^the

court [went] out of [the] sentencing guidelines and over the jury

recommended sentence," he was ''removed from the courtroom and the

trial    continu[ed]       without      [his]    presence,"     and    he     was

"[p]rosecuted quasi in rem instead of as a (natural person 28

U.S.C. [§] 1391)." (Compl. 1.)           Jenkins seeks a "declaration that

the acts and omissions described herein violate his rights," and

monetary damages.       (Id. at 3.)
      While    not    well-articulated,         Jenkins     clearly     seeks     the

invalidation or vacation of his criminal conviction and sentence.


The   notion   that    Jenkins    may   seek,    through    a   civil    suit,    the

vacation or alteration of his criminal convictions and sentence,

"is legally frivolous in light of Heck v. Humphrey, 512 U.S. 477

(1994), and related cases."             Payne v. Virginia, No. 3:07CV337,

2008 WL 1766665, at *2 (E.D. Va. Apr. 17, 2008).

      In Heck, the Supreme Court emphasized that civil tort actions

are "not appropriate vehicles for challenging the                     validity of

outstanding criminal judgments."              Heck, 512 U.S. at 486.              The

Supreme Court then held that:

           [I]n  order       to  recover damages for   allegedly
      unconstitutional      conviction or imprisonment, or for
      other harm caused by actions whose unlawfulness would
      render    a    conviction    or    sentence     invalid,    a     [civil
      rights] plaintiff must prove that the conviction or
      sentence has been reversed on direct appeal, expunged by
      executive order, declared invalid by a state tribunal
      authorized to make such determination, or called into
      question by a federal court's issuance of a writ of
      habeas corpus, 28 U.S.C. § 2254.

Id. at 486-87 (internal footnote omitted).             The Supreme Court then

required that "when a state prisoner seeks damages in a § 1983

suit, the district court must consider whether a judgment in favor

of the plaintiff would necessarily imply the invalidity of his

conviction     or    sentence;    if    it   would,   the   complaint      must    be

dismissed unless the plaintiff can demonstrate that the conviction

or sentence has already been invalidated."                Id. at 487.
     In Edwards v. Balisoky    the Supreme Court extended Heck to

civil rights actions that do not directly challenge confinement,

but instead contest procedures which necessarily imply unlawful

confinement.   See 520 U.S. 641, 646 (1997).     The Supreme Court has

explained that Heck and its progeny teach that:

          [A] state prisoner's § 1983 action is barred
     (absent prior invalidation)—no matter the relief sought
     (damages or equitable relief), no matter the target of
     the prisoner's suit (state conduct leading to conviction
     or internal prison proceedings)—if success in that
     action would necessarily demonstrate the invalidity of
     confinement or its duration.


Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005).

     In his terse allegations, Jenkins vaguely suggests that he

was improperly prosecuted "quasi in rem instead of as a (natural

person 28 U.S.C. [§] 1391)."       (Compl. 1.)   He also contends that

during his criminal proceedings, his right to due process was

violated because, inter alia, "[he] was not properly informed of

the nature and cause of the accusation against [him]" and he was

"removed from the courtroom [with] the trial continuing without

[his] presence."   (Id.)    Jenkins also argues that his resulting

sentence constituted "cruel and unusual punishment" because the

sentence was "out of [the] sentencing guidelines and over the jury

recommended sentence."     (Id.)    Jenkins requests a "jury trial on

all issues triable by jury," and seeks declaratory and monetary

relief.   (Id. at 3.)    Jenkins does not articulate, and the Court

does not discern, how he could both prevail on such claims and not
simultaneously      invalidate        the   fact     of   his   confinement.        See

Edwards,    520    U.S.   at   648;    Heck,   512    U.S.   at   481-90;    see   also

Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (holding that when

''the   relief [a    prisoner] seeks is a             determination that he is

entitled to immediate release or a speedier release from [custody],

his sole federal remedy is the writ of habeas corpus").

        Because success on       his claims necessarily implies invalid

confinement, under the second prong of the Heck analysis, Jenkins

must demonstrate a successful challenge to his current conviction.

Heck, 512 U.S. at 487.         Jenkins makes no allegation that the state

court has invalidated his current convictions or sentence.                       JA. at

486-87.    Thus, Heck also bars Jenkins's claims.


                                 IV.    CONCLUSION


        For the foregoing reasons, the action will be dismissed as

frivolous    and    for   failure      to   state     a   claim   under     28   U.S.C.

§ 1915(e)(2).       The Clerk will be directed to note the disposition

of the action for purposes of 28 U.S.C. § 1915(g).

        The Clerk is directed to send a copy of the Memorandum Opinion

to Jenkins.


        It is so ORDERED.


                                                                /s/
                                        Robert E. Payne
                                        Senior United States District Judge

Date:  Se^cci/vbM,I
Richmond, Virginia ^
                    i,
